DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakehata (US 20070069401) in view of Forbes (US 20020090777).
Claims 1 and 21: Kakehata is directed towards a process for forming layers on a substrate (abstract) including depositing aluminum metal then oxidizing it to form an aluminum oxide layer [0051-0052] or depositing aluminum metal and then nitriding it to form an aluminum nitride layer [0056].  It teaches performing its process in a multichamber apparatus where the substrate is moved between different chambers for each of the different processing steps, such as for the plasma treatments [0063-0064] that comprises a step of depositing a layer of elemental aluminum in a deposition chamber, moving the substrate to a different chamber (first treatment chamber), where the elemental aluminum is processed as discussed above with plasma (for the discussed nitriding or oxidizing though the discussion uses oxidizing it into an aluminum oxide layer as the example) [0064-0065] additional chambers can be used to deposit additional layers [0072]. 
Kakehata teaches that the reacting in the second chamber (oxidation is the specifically given example, but the more general reaction, which would include nitriding would operate in the same manner) is caused by exposing the surface of the aluminum metal layer to oxygen atoms such that the oxygen reacts with the aluminum, converting the elemental aluminum metal layer to a layer of aluminum oxide.  It is not just the aluminum atoms at the surface of the layer that are converted, instead, at least several nanometers of aluminum are taught to be converted as the entire aluminum layer is converted to aluminum oxide[0052].  As shown in figures 1A-D, Kakehata teaches converting the entire elemental aluminum layer 121a to aluminum oxide 104. It even teaches oxygen passes through 
Since Kakehata teaches that the substrate is moved between different chambers for each of the different processing steps, such as for the plasma treatments [0063-0064], it is obvious to perform different plasma treatments (oxidizing vs nitriding) in different treatment chambers, a person would further be motivated to do so to avoid contaminating oxidation processes with nitrogen and vice versa.
While Kakehata further teaches sequentially depositing different insulating layers by its process to build a stack of insulating layers to operate as the insulating layer [0083] for semiconductor device applications [0081], it does not specifically teach a structure of first depositing a first film of aluminum nitride or an aluminum oxide layer and then depositing a second film of the other material that isn’t in the first film on top of it. 
Forbes is also directed towards forming insulating layers used for semiconductor devices [0002], and more specifically similarly teaches using aluminum nitride and aluminum oxide layers for this purpose which are formed by depositing a layer of metallic aluminum on the substrate and reacting it into either aluminum nitride or aluminum oxide (abstract).  40 which it teaches may be either aluminum oxide or aluminum nitride [0042] and then depositing another layer of dielectric material on top of it 102, which may also be either aluminum oxide or aluminum nitride to form the insulating layer by depositing another aluminum layer and then reacting it into the desired insulator [0046].  It further teaches that using a combination of different insulators in the insulation layer allows the operator to design layers with the desired capacitance properties, but which are desirably thicker than they would otherwise be [0042]. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the process of Kakehata to deposit AlO/AlN structure by using applicant’s claimed steps, since they are taught alternate materials to be used together for this purpose by depositing a metallic aluminum layer in the deposition chamber, moving it to a first treatment chamber and reacting it to form AlO (by using the correct oxidizer to oxidize the metallic aluminum) moving the substrate to the deposition chamber to deposit a second elemental aluminum layer and moving it to a second (and different) treatment chamber to reacting it to form AlN (by using the correct nitrogen source to nitride the metallic aluminum) since such structures were known to the art by depositing aluminum layers and appropriately reacting them and would produce desirable insulating properties in semiconductor applications and doing so would produce no more than predictable results.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the process of Kakehata to deposit an AlN/AlO structure by using applicant’s claimed steps, since they are taught alternate materials to be used together for this purpose by depositing a metallic aluminum layer in the deposition chamber, moving it to a first treatment chamber and reacting it to form AlN (by using the correct nitrogen source to nitride the metallic aluminum) moving the substrate to the deposition chamber to deposit a second elemental aluminum layer and moving it to a second treatment chamber to reacting 
Regarding the claimed thicknesses of the first and second elemental aluminum layers, Forbes teaches that the thickness of the elemental aluminum layer is a result effective variable for controlling the final thickness of the oxide or nitride films [0041] and the final thickness of the oxide/nitride film structure is a result effective variable chosen in order to produce the required dielectric property (capacitance) with the specific stacked structure used [0042].  Kakehata teaches that the process is performed to produce a desired final thickness of insulation, such as 21nm thick [0052].  
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “between 5nm and 25nm” for the thickness of the first and second elemental aluminum layers through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 1 and 21).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose values within the instantly claimed ranges of “between 5nm and 25nm” for the thickness of the first and second elemental aluminum layers through process optimization (which according to Kakehata can be successfully oxidized in its process, since it does it), in order to produce the desired final thickness of the reacted aluminum (oxide) from a certain number of repetitions, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 1).
Claims 5, and 22: Kakehata exemplifies using PVD (sputtering or evaporation are examples of this) or CVD (MOCVD is an example of this) to deposit the elemental aluminum layer [0051].

Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakehata (US 20070069401) in view of Forbes (US 20020090777), further in view of Kim (International Journal of Production Research, 2013 Vol. 51, No. 12, 3671-3687).
As shown in figure 2, Kakehata teaches performing its deposition process in a multichamber (cluster) tool where the chambers are sealed from each other during operation, including the use of intermediate chambers (every other chamber not used for the elemental metal deposition and the plasma treatment) that the substrate will be held in while it is being passed between the different chambers in a process [0062-0064], however, it does not specifically teach cleaning the chambers.
	Kim is directed towards how such cluster tools are operated in manufacturing.  It teaches that it is important to clean the processing chambers periodically in order to remove residual chemicals present in those processing chambers (such as CVD chambers and plasma processing chambers, like taught by Kakehata) which can contaminate the substrates being processed.  These cleaning steps can be performed whenever the system detects a need to clean the chambers, or on a set cycle of a number of processes (Introduction section, page 3671).  It further teaches that the substrates cannot be in the chambers during cleaning, but are instead held in an intermediate chamber (waiting to be loaded by robot into the next needed processing chamber), while the processing chambers are cleaned in order to operate more optimally (section 2.1), and even exemplifies processes where two chambers are being simultaneously cleaned while the substrate (wafer) is being held in an intermediate chamber (second example of figure 2).
claims 6 and 23).
Response to Arguments
 Applicant’s arguments with respect to all pending claims have been considered but are not convincing in view of the amended grounds of rejection necessitated by amendment.
	The amended claim limitations have been considered above.  The new Forbes reference has been applied to teach the obviousness of depositing the alternating aluminum oxide and nitride structure.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712